DISMISS; and Opinion Filed September 16, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-01177-CV

           TPC CONTROLS, INC. AND TERRY P. CLEMENT, Appellants
                                   V.
       TPC ELECTRIC COMPANY, INC. AND GEAR BRANDS, LLC, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04622-2010

                           MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                     Opinion Per Curiam
       The Court has before it appellants’ September 9, 2013 motion to lift bankruptcy stay. We

GRANT the motion and REINSTATE this case to the active docket of the Court. The Court

also has before it appellants’ September 9, 2013 motion to dismiss appeal. We GRANT the

motion and DISMISS this appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                                  PER CURIAM



121177F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TPC CONTROLS, INC. AND TERRY P.                      On Appeal from the 416th Judicial District
CLEMENT, Appellants                                  Court, Collin County, Texas
                                                     Trial Court Cause No. 416-04622-2010.
No. 05-12-01177-CV        V.                         Opinion delivered Per Curiam. Justices
                                                     Moseley, Bridges and Lang-Miers sitting for
TPC ELECTRIC COMPANY, INC. AND                       the Court.
GEAR BRANDS, LLC, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 16th day of September, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–